                         UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF CALIFORNIA

WILLIAM ALLEN GARRETT,

               Plaintiff,                     No. 2:16-cv-1336 KJM AC P
       vs.

JEFF MACOMBER, et al.,

               Defendants.                   ORDER & WRIT OF HABEAS CORPUS
                                      /      AD TESTIFICANDUM

        William Allen Garrett, inmate AM-6925, a necessary and material participant in a
settlement conference in this case on April 23, 2019, is confined in California Men’s Colony, in
the custody of the Warden; in order to secure this inmate’s attendance it is necessary that a Writ
of Habeas Corpus ad Testificandum issue commanding the custodian to produce the inmate
before the Honorable Kendall J. Newman, to appear by video-conferencing at California Men’s
Colony, April 23, 2019, at 9:00 a.m.

       ACCORDINGLY, IT IS ORDERED that:

        1. A Writ of Habeas Corpus ad Testificandum issue, under the seal of this court,
commanding the Warden to produce the inmate named above to testify by video-conferencing
before the United States District Court at the time and place above, and from day to day until
completion of the settlement conference or as ordered by the court;

        2. The custodian is ordered to notify the court of any change in custody of this inmate
and is ordered to provide the new custodian with a copy of this writ;

        3. The Clerk of the Court is directed to serve a copy by fax on the Litigation Coordinator
at California Men’s Colony, (805) 547-7791; and

       4. Counsel for defendant, the assigned Deputy Attorney General, shall confirm with the
prison no less than two days prior to the settlement conference that the prison’s video-conference
equipment will connect to the court’s system. Any difficulties shall immediately be reported to
Alexandra Waldrop, Courtroom Deputy, at (916) 930-4187.

                   WRIT OF HABEAS CORPUS AD TESTIFICANDUM

To: The Warden, California Men’s Colony, P.O. Box 8101, San Luis Obispo, California,
93409-8101:

       WE COMMAND you to produce the inmate named above to participate in a settlement
conference before the United States District Court at the time and place above by video-
conferencing, and from day to day until completion of the settlement conference or as ordered by
the court.

       FURTHER, you have been ordered to notify the court of any change in custody of the
inmate and have been ordered to provide the new custodian with a copy of this writ.

DATED: February 4, 2019
